Citation Nr: 1110673	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, claimed as pain and numbness in the hand.

2.  Entitlement to service connection for a left hand disorder, claimed as pain and numbness in the hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to July 1983 and from September 1986 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which denied the claims of service connection for right and left hand disorders.

The Board remanded the claim in September 2008 for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  Right hand carpal tunnel syndrome is shown to be related to military service.

2.  The Veteran is not shown to have a current left hand disability.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the Veteran's favor, right hand carpal tunnel syndrome was incurred in military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A left hand disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The provisions of the VCAA codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for right and left hand disorders was received in August 2002.  Thereafter, he was notified of the general provisions of the VCAA by the Nashville RO in correspondence dated in August 2002, November 2004, and May 2005.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in June 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service treatment records, and lay statements have been obtained and associated with his claims file.  He has also been provided with VA examinations to assess the current nature and etiology of his claimed right and left hand disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on considered the full history of the disability.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

A service treatment note dated in April 1992 shows that the Veteran stated that he ran into a fence while bicycling and complained of right hand pain on movement.  The assessment was boxer fracture right hand.  Subsequent radiology reports dated in May 1992 noted a healing fracture of the distal fifth metacarpal and no fracture of the right wrist.  In a May 1992 follow-up treatment note the assessment was fracture right hand resolved with full range of motion.

In September 1992 the Veteran described trauma to the second digit of his left hand while working on an aircraft elevator.  The assessment was trauma second digit left hand nail avulsion.  

In an August 1994 treatment note the Veteran complained of pain with tight grip on full extension in the posterior surface of the left thumb in the mid shaft metacarpal area.  He denied any trauma or fall.  The assessment was contusion/strain.  A radiologic examination was reported as negative.  In subsequent reports of medical history dated in February 1996, June 1998, and July 1999, he denied any swollen or painful joints or lameness and indicated that he was right-handed.  Each report noted, however, that he had had a right arm boxer's fracture.

In August 1999 he complained of numbness and tingling in the right hand in the mornings and denied any recent trauma.  The assessment was intermittent right hand numbness of unknown etiology.

In reports of medical history and medical assessment dated in November 2001 four months before separation from service, the Veteran denied any numbness or tingling but indicated that he often experiences right wrist pain and had been having right elbow pain for three weeks; he denied any trauma.  He identified his usual occupation as aircraft electrician.  In an associated medical examination report clinical evaluation of the upper extremities was reported as normal.

His DD Form 214 listed his primary specialty as maintenance technician for over 14 years and instructor for 11 years.

In his August 2002 claim for service connection the Veteran reported that pain and numbness began in his hands in August 1999.

In a post-service private treatment record dated in September 2002 the Veteran complained of right arm pain after an injury six weeks ago that occurred when he lifted a wheelchair with a person using it.  The assessment was right arm pain - likely biceps strain.

In a VA hands examination report dated in August 2004 the Veteran complained of tingling and numbness with the thumb and index fingers in both hands for the last seven years.  He stated that he works as an aircraft electrician and gets cramps when using hand tools.  Following a physical examination, but no diagnostic clinical testing, the diagnosis was history of tingling and numbness dorsal part of the hand between the thumb and index finger in both hands with no clinical or etiology findings.

In correspondence received in January 2005 the Veteran's wife stated that the Veteran has complained about pain and numbness in his hands that had become worse in the last five years.  She added that he sometimes wakes at night complaining that his hands were numb.  She observed that he has to stop due to pain when he is gripping tools or a paint brush.

A private nerve conduction study report dated in February 2006 from P. S., M.D., indicated that the study was performed to evaluate upper extremity symptoms possibly suggestive of carpal tunnel syndrome.  A summary analysis indicated that the study was consistent with a severe right median neuropathy at the wrist and a mild left median neuropathy at the wrist.  Dr. P. S. provided wrist splints to the Veteran in March 2006.  

In correspondence received in August 2006 the Veteran stated that he experienced pain and numbness in both hands since service, and he believed that his claimed disorder was due to using hand tools for over 20 years.

Additional lay statements received in November 2008 from the Veteran's wife and two coworkers described their observations of the Veteran experiencing cramps or pain in his hands while working and waking with numbness and tingling in his hands at night.

In a VA hands examination report dated in May 2009 the Veteran described bilateral hand pain, right worse than left, and numbness that began in 1992 with nighttime symptoms of numbness and tingling for the past three years.  The examiner reviewed the claims file and examined the Veteran.  An electrodiagnostic evaluation was conducted in June 2009.  The conclusions were electrical evidence of a right median mononeuropathy at the level of the wrist that was demyelinating in nature and consistent with moderate right carpal tunnel syndrome; no evidence of a left median mononeuropathy; and no evidence of ulnar neuropathy on either side.  Based on the claims file review, May 2009 physical examination findings, and June 2009 electrodiagnostic findings, the diagnosis was right hand carpal tunnel syndrome.  The examiner noted multiple injuries to the hands during service, but explained that none directly causes carpal tunnel syndrome and there is no definitive cause of carpal tunnel syndrome.  Noting that the Veteran was evaluated in 1999 during service for right hand numbness, the examiner suspected that right hand carpal tunnel syndrome began during service.  However, he stated that he could not resolve the issue without resorting to mere speculation because there were no prior available examination findings or EMG (electromyogram) studies.

Resolving all doubt in favor of the Veteran, the Board finds that his right hand carpal tunnel syndrome was incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence shows that he complained of right hand numbness beginning in August 1999, he reported often experiencing right wrist pain in 2001 shortly before separation, he described similar symptoms in his August 2002 claim, and private and VA doctors confirmed a right hand carpal tunnel disability on diagnostic testing.  Therefore, service connection for right hand carpal tunnel syndrome is warranted, and the claim is allowed.

Service connection for a left hand disorder, however, is not warranted.  First, while the Board acknowledges that the Veteran is competent to describe pain and observable symptoms related to his claimed left hand disorder (see 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence")), chronicity of a left hand disorder is not adequately supported by the record.  38 C.F.R. § 3.303(b).  To reiterate, service records document a left finger injury in September 1992 and pain in the left thumb in the mid shaft metacarpal area in August 1994 without any further left hand complaints during service, including during the examination in November 2001 four months before separation from service.  

Second, the Board points out that while the February 2006 private nerve study report indicated that the study was consistent with a mild left median neuropathy at the wrist, no patient history or clinical findings were included with the report.  In comparison VA examination findings in May and June 2009 detailed the Veteran's subjective complaints, a review of pertinent service treatment records, and physical and diagnostic evaluation findings, and the examiner did not identify a left hand disability, to include carpal tunnel syndrome.  Therefore, the Board finds that the 2009 medical findings, which did not diagnose any left hand disability, are more persuasive than those in February 2006.  The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board notes, however, that no credible evidence of record reflects the presence of a left hand disability at any time.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has left hand carpal tunnel syndrome, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a left hand disorder is denied because the first essential criterion for a grant of service connection, evidence of a current left hand disorder, has not been met.  

For all the foregoing reasons, the claim for service connection for a left hand disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right hand carpal tunnel syndrome is allowed.

Entitlement to service connection for a left hand disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


